Citation Nr: 1215493	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  04-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which denied the Veteran's claim.

The Board has previously considered this claim.  In November 2007, the claim was remanded for further evidentiary development, specifically, to afford the Veteran a VA PTSD examination.  Following the March 2010 examination, the claim was denied in a Supplemental Statement of the Case ("SSOC") and the claims folder was returned to the Board for further appellate proceedings.  In June 2010 and November 2010, the Board again remanded the claim for additional development pertaining to the March 2010 and subsequent June 2010 VA examinations.  Following this development, the Veteran's claim was again denied, most recently, in a February 2012 SSOC.  The claims folder has now been returned to the Board for additional appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran contends that she has PTSD and/or another acquired psychiatric disorder as a result of active military service, to include as a result of a sexual assault in service.  After a thorough review of the claims folder, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim.  

In this regard, the Board notes that, during the July 2010 VA examination, the examiner noted that the Veteran reported having experienced depression and PTSD prior to service based on her claims of having been sexually molested by her brother during childhood and adolescence.  He then concluded that her depression and personality/thought disturbance (diagnosed as schizotypal personality disorder), as well as an anxiety disorder (PTSD) that pre-existed service, were as least as likely as not permanently exacerbated by service.  Despite this conclusion, however, the Board notes that the June 2010 remand actually directed the examiner to provide an opinion as to whether the Veteran had a diagnosis of an acquired psychiatric disorder(s) (other than PTSD, as this issue was resolved in a prior examination report), and if so, whether such disorder(s) was at least as likely as not the result of her military service.  The examiner was not asked to provide an opinion as to whether any pre-existing psychiatric disorder was aggravated by service, and in fact, the Board specifically noted that it had determined that the Veteran did not have a pre-existing mental health disorder upon entry into service.  

Review of the February 2011 VA examination report reveals that, although the examiner was again asked to provide an opinion as to whether any acquired psychiatric disorder other than PTSD had been caused by service, he concluded that he could not provide such an opinion without resort to speculation.  In this regard, he explained that the Veteran's case is "considerably complex," with the introduction of further neurological concerns and possible relation of head trauma to psychiatric functioning (the claims folder indicates that the Veteran sustained injuries in a January 1980 motor vehicle accident during service).  The VA examiner (who was a clinical psychologist) suggested that, should the Board wish to provide the Veteran with another VA examination, it should be conducted by a neuropsychologist.  

Accordingly, although the Board recognizes that another examination will, regrettably, further delay a decision on the Veteran's claim, it concludes that an examination performed by a neuropsychologist is warranted.

The Board also observes that the most recent VA treatment reports of record are dated April 2004.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in remand status, an attempt should be made to obtain any mental health treatment records since April 2004.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's mental health disorder(s) since April 2004.  Any records that are relevant to this disorder must be made available to the VA examiner.  Such records must be made available either in the Virtual VA eFolder, or, if the eFolder is not available, then via paper copies that are printed out for the examiner and associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  Thereafter, the RO/AMC should schedule the Veteran for an VA examination with a neuropsychologist to determine if she has a diagnosis of an acquired psychiatric disorder(s) other than PTSD.  The claims folder must be provided to the examiner prior to the examination and the examiner must note that the pertinent treatment reports of record have been reviewed (to include all previous VA mental health/PTSD examination reports) .  Any and all tests deemed necessary should be conducted.  The examiner must also obtain a detailed history from the Veteran of all claimed symptomatology, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner is also asked to provide an opinion as to whether the injuries/head trauma the Veteran sustained in a January 1980 motor vehicle accident either caused or in any way contributed to any acquired psychiatric disorder found during the evaluation. 

As to any current and chronic acquired psychiatric disorder (other than PTSD) identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder(s) is the result of service (to include the aforementioned motor vehicle accident).  Any and all opinions must be accompanied by a complete rationale. 

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this must be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


